DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 1, for each of the expressions with apostrophes, there is an antecedent basis issue. For example, "a patient's ocular anatomy" is equivalent to "an ocular anatomy of the patient". Hence, "the patient" lacks of antecedent basis.
In line 3, it is unclear whether “a patient” is then referring to same patient in claim 1.
In line 6, here, "a physician's location" is equivalent to "at a location of the physician". Hence, "the physician" lacks of antecedent basis.
In line 6, it is unclear whether “the alert” is different from the “physician alert” in line 5.

For claim 2:
In line 8, “the Internet” lacks of antecedent basis.

For claim 5:
In line 3, “the ocular imaging device” lacks of antecedent basis.
In line 6, it is unclear to which “the alert” it is referring as per claim 1.

For claim 7:
In line 5, “the pre-diagnostic evaluation” lacks of antecedent basis.

For claim 8:
In line 1, “the step” lacks of antecedent basis.

For claim 9:
In line 1, “the step” lacks of antecedent basis.

For claim 17:
In line 2, “the optical path” lacks of antecedent basis.
In line 3, “the patient’s eye” is equivalent to “the eye of the patient”. Then, “the eye” lacks of antecedent basis.
In line 3, “the optical axis” lacks of antecedent basis.

For claim 18:
In line 3, “the intensity” lacks of antecedent basis.
In line 3, “the light” lacks of antecedent basis.
In line 4, it is unclear whether “the pixels” is referring to “the plurality of pixels”.

For claim 19:
In line 1, “the image sensor” lacks of antecedent basis.

For claim 20:
In line 2, “the exterior” lacks of antecedent basis.
In line 2, “the eye” lacks of antecedent basis.
In line 3, it is unclear whether “image sensor” is different from the “image sensor” in claim 14.

For claim 21:
In line 9, it is unclear whether “an instruction” should be “the instruction”.
In line 14, it is unclear whether it should be “the audible statement”.

For claim 22:
In line 2, it is unclear whether it should be “the obtained one or more images”.

For claims 2-22:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fried et al. (US Patent Application Publication No. 2019/0029516) in view of Seriani (US Patent Application Publication No. 2019/0148017).

Regarding claim 1, Fried teaches a method of monitoring a patient's ocular anatomy (Figs. 1E, 1G), comprising:
receiving an evaluation initiation command from a patient's location where a patient is located (step 1108);
upon receiving the evaluation initiation command, transmitting a physician alert from the patient's location over a network to a physician at a physician's location remote from the patient's location, the alert signifying a need for the physician to remotely evaluate the patient's ocular anatomy (steps 1109, 1110, 1111, 1112, 1306, 1307);
obtaining one or more images of the patient's ocular anatomy with an ocular imaging unit located at the patient's location ([Abstract | Paragraph 200]);
transmitting imaging data corresponding to the one or more images from the patient's location over the network to the physician's location remote from the patient's location (physicians receive images from the patients for further checking the eye condition [Paragraphs 37, 200, 233]); displaying one or more images from the imaging data at the physician's location for evaluation by the physician to make a pre-diagnostic assessment at the physician's location (step 1112 [Paragraphs 37, 200, 233]) regarding whether an in-person diagnostic examination of the ocular anatomy is warranted (the doctors would determine whether in person revisions are needed accordingly from the data received while in the remote examination [Paragraph 49]).
However, Fried does not explicitly mention communicating an instruction from the physician's location to the patient's location regarding whether an in-person diagnostic examination is warranted based on the pre-diagnostic assessment of the ocular anatomy.
Seriani teaches, in a similar field of endeavor of medical systems, the following:
communicating an instruction from the physician's location to the patient's location regarding whether an in-person diagnostic examination is warranted based on the pre-diagnostic assessment of the ocular anatomy (in the system of Fig. 3, based on the received data from patient, it is determined whether the patient needs to see the doctor in-person, thus the patient is informed about it [Paragraph 52]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Fried) by informing the patient about the need for seeing the doctor in person (as taught by Seriani) for the purpose of providing more reliable professional service (Seriani – Paragraph 2).

Regarding claim 2, Seriani teaches the method of claim 1, wherein:
the evaluation initiation command is generated by a personal computing device at the patient's location (vision examination system 140 is the computing device where the command is being generated and transmitted);
the image of the patient's ocular anatomy is obtained with a separately housed ocular imaging unit that connects to the personal computing device (the eye health examination system 150 includes all devices for the image of the patient’s ocular anatomy [Paragraph 71]); and
the personal computing device transmits the physician alert to the physician's location via the Internet (network 180).

Regarding claim 3, Seriani further teaches the method of claim 2, wherein the evaluation initiation command is generated by an audio command from the patient (voice commands from patients are inputted into the system for the starting of revision [Paragraphs 77, 82]).

Regarding claim 4, Seriani further teaches further teaches the method of claim 2, wherein the evaluation initiation command is input by the patient on a screen of the personal computing device (touch screens are provided so that patients can request the examination [Paragraphs 76, 77]).

Regarding claim 5, Fried further teaches the method of claim 1, further comprising:
prior to receiving an evaluation initiation command, prescribing to the patient the ocular imaging device (a person having ordinary skills in the art would recognize that medical devices, when needed, a prescription should have issued before so that the patient is able to handle it at a remote location);
storing patient-specific data associated with the patient (step 1105 in Fig. 1A);
wherein transmitting the physician alert to the physician further includes transmitting the patient-specific data to the physician with the alert (step 1507 in Fig 1D).

Regarding claim 6, Fried further teaches the method of claim 5, wherein the patient-specific data comprises physical characteristics of the patient's ocular anatomy and/or existing medical conditions of the patient (history of the medical condition of the patients are provided to the doctor [Paragraphs 37, 51]).

Regarding claim 7, Fried further teaches the method of claim 1, wherein the instruction communicated from the physician's location to the patient's location indicates an in-person diagnostic examination is not warranted, the method further comprising receiving a second evaluation initiation command from the patient's location when the patient experiences an adverse event subsequent to the pre-diagnostic evaluation, and transmitting a second physician alert from the patient's location over the network to the physician at the physician's location remote from the patient's location (a person having ordinary skills in the art would recognize that every time a patient needs a medical assistance, it will request the assistance through the disclosed system; or, when an initial error is determined, a reexamination is also applicable).

Regarding claim 8, Fried further teaches the method of claim 1, wherein the step of obtaining one or more images of the patient's ocular anatomy is performed in response to an image capture command from the remotely located physician after the physician alert is transmitted over the network to the physician at the physician's location (when the doctor is ready for the examination, after the initial command is sent from the patient [step 1305 – Fig. 1C], the doctor manipulates the remote devices, including image sensors, for the correct revision of the patient [step 1112 – Fig. 1E]).

Regarding claim 9, Fried in view of Seriani further teach the method of claim 1, wherein the step of obtaining one or more images of the patient's ocular anatomy comprises:
transmitting an instruction from the physician's location to the patient's location over the network after the physician alert is transmitted over the network to the physician's location (in Fried, when the doctor is ready for the examination, after the initial command is sent from the patient [step 1305 – Fig. 1C], the doctor manipulates the remote devices, including image sensors, for the correct revision of the patient [step 1112 – Fig. 1E]); and
after receiving the instruction transmitted from the physician's location, receiving an image capture command from the patient at the patient's location (in Seriani, thus, a person having ordinary skills in the art would recognize that all commands and instructions performed by the patient, including taking pictures commands, are received at the screen [Paragraphs 77]).

Regarding claim 10, Fried further teaches the method of claim 1, wherein the one or more images comprise live video of the patient's ocular anatomy transmitted from the ocular imaging unit to the remotely located physician for viewing in real time (since the doctor controls remotely the phoropter, live images are also seen live [step 1112 – Fig. 1E]).

Regarding claim 11, Fried further teaches the method of claim 1, wherein the one or more images of the patient's ocular anatomy is obtained with an ocular imaging unit comprising a first imaging section with a first objective lens, and a second imaging section with a second objective lens (doctor remotely manipulates the phoropter. A person having ordinary skills in the art would recognize that this phoropter comprises first and second imaging sections with first and second objective lenses).

Regarding claim 12, Fried further teaches the method of claim 11, wherein the ocular imaging device includes a rotating portion including the first and second imaging sections, wherein the rotating portion rotates approximately 180 degrees such that each of the first and second imaging sections can be moved from a position adjacent a first eye of the patient to a position adjacent a second eye of the patient (doctor remotely manipulates the phoropter. A person having ordinary skills in the art would recognize that this phoropter comprises rotating 180 degrees each of the imaging sections).

Regarding claim 13, Fried further teaches the method of claim 11, wherein the first and second imaging sections are slidable relative to each other (a person having ordinary skills in the art would recognize that the phoropters comprise their imaging section slidable to each other).

Regarding claim 14, Fried further teaches the method of claim 11, wherein: the first imaging section comprises an illumination source that illuminates a retina of the patient when the patient looks through the first objective lens; and an image sensor that captures an image of the retina when the patient looks through the first objective lens and the retina is illuminated (a person having ordinary skills in the art would recognize that the phoropters comprise illumination sources for taking image from the retinas).

Regarding claim 15, Fried further teaches the method of claim 14, wherein the illumination source is a pulse of white light (the light used in phoropters is pulse white light).

Regarding claim 16, Fried further teaches the method of claim 14, wherein the illumination source is near infrared light (phoropters comprise infrared light sources).

Regarding claim 17, Fried further teaches the method of claim 14, wherein the second imaging section further comprises a light source that directs a fixation light into the optical path of the patient's eye for aligning the eye with the optical axis (a person having ordinary skills in the art would recognize that phoropters align lights towards optical axis).

Regarding claim 18, Fried further teaches the method of claim 14, wherein: the image sensor comprises a plurality of pixels (image sensor within the phoropters comprise pixels); and the ocular imaging unit adjusts the intensity of the light received at each of the pixels to correct for uneven illumination (phoropters adjust pixel for correcting illumination).

Regarding claim 19, Fried further teaches the method of claim 11, wherein the image sensor is rotatable to capture an increased visible field of view (phoropters increase and decrease image sensors for adjusting field of views).

Regarding claim 20, Fried further teaches the method of claim 14, wherein the first imaging section comprises: an illumination source that illuminates the exterior of the eye; and an image sensor that captures an image of the exterior of the eye when the eye is illuminated (phoropters take pictures of the eye at the interior and exterior).

Regarding claim 21, Seriani further teaches the method of claim 14, wherein: the second imaging section comprises a display that a patient views through the second objective lens (phoropters comprise displays for the patient to see through); and a display illumination source that directs illumination onto the display to produce a virtual pattern for the patient to view through the second objective lens (phoropters are based ); and after the physician makes the pre-diagnostic assessment at the physician's location and communicates an instruction from the physician's location to the patient's location regarding whether an in-person diagnostic evaluation is warranted, the ocular imaging unit enables the physician to remotely perform an initial diagnostic evaluation by receiving an audible statement from the patient corresponding to the patient's view of the virtual pattern on the display and transmitting the statement to the remotely located physician (voice commands from patients are inputted into the system for responding concerns from doctors during the revision [Paragraphs 77, 82]).

Regarding claim 22, Fried further teaches the method of claim 1, further comprising transmitting ocular measurement data derived at least in part from the obtained images (the data from the images is transmitted to the remote doctor step 1112 [Paragraphs 37, 200, 233]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 27, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633